DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda JP 2006020794 and in view of  Yang 2013/0157236
Claims 1:  The Matsuda reference provides a teaching of 
a hull including a cavity (see FIG 2 item 11 containing an agent 34) wherein the hull is configured to displace an amount of toilet water that is equal in weight to the target (see abstract hull displaces the water that it is placed upon)., 
	a top portion of the target configured to fit against the hull (see page 3 paragraph 3 item 24 “upper body part”) and to retain the reactive substance in the cavity of the hull (see FIG 2 the reactive component 34 is retained in the hull via the upper body part).  

With respect to the limitation of “A target capable of floating in a toilet bowl to assist in enhancing an accuracy of a urine stream into the toilet bowl from a user”.    The examiner takes the position that these limitations are intended use limitation that do not result in a structural differentiation between the prior art and the claimed limitation.   For example, the limitation of “A target capable of floating in a toilet bowl to assist in enhancing an accuracy of a urine stream into the toilet bowl from a user” only provides a location where the toy is placed and the manner of use.  The Matsuda reference provide a teaching of floating toy and as such is capable to float in any water surface (such as in a toilet) and can perform the function enhancing an accuracy of a urine stream into the toilet bowl from a user.  
The Robertson reference is silent on the teaching of a barrier layer on at least a portion of the hull and/or the top portion, wherein the barrier layer is semi-permeable or selectively permeable to water in a presence of a component of urine.  However, the Yang reference provides a teaching of a barrier layer on at least a portion of the hull (see paragraph 26 for the barrier layer and paragraph 28 for the reactive material.  FIG 5 shows that the reactive material is contained in the cavity of the hull). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Matsuda reference with the feature of a barrier layer on at least a portion of the hull and/or the top portion, wherein the barrier layer is semi-permeable or selectively permeable to water in a presence of a component of urine, as taught by Yang, in order to provide an enjoyable activities during the toilet training process (see paragraph 2). 
Claim 3:  The combination of Matsuda is silent on the teaching of having a reactive substance comprises a carbonated crystal.  However, the Yang reference provides a teaching of having a reactive substance comprises a carbonated crystal (see paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda reference with the feature of having a reactive substance comprises a carbonated crystal, as taught by Yang, in order to provide an enjoyable activities during the toilet training process (see paragraph 2).    


Allowable Subject Matter
Claims 2, 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The limitation of claims 9 and 14 includes limitation of “a surface coating covering at least a portion of the hull or the top portion and wherein the surface coating is configured to separate from the hull and/or the top portion due to a pressure and/or a temperature threshold value or differential with the toilet water caused by a urine stream from a user” or “coating a surface of the hull and a surface of the top portion with a barrier layer, wherein the barrier layer is configured to separate from the surface of the hull and/or the surface of the top portion when the urine stream from the user contacts the barrier layer”.  The combination of Matsuda and Yang fails to provide a teaching this particular teaching.  While the combination of Matsuda and Yang provides a teaching of providing a coating that would contain the reactive material, however, it is silent that Yang’s barrier layer will separate during contact with urine.   As such, the examiner takes the position that there is insufficient evidence that would lead to a combination of references that would show a reasonable expectation of success.  
Toyohiro JP 2006020794 was also considered.  However, the Toyohiro reference provide a similar teaching as Matsuda.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150250284 Gonzalez showing a water soluble cellulose paper.  
US 20130061384 Robertson showing a bath toy with legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715